                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 1:20-00011

AKEEM R. DICKERSON


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion to continue

the trial and related deadlines.    (ECF No. 19).   In support of

the motion and the need for a continuance, counsel for the

defendant contends that he has been unable to go over a proposed

plea agreement with his client given the COVID-19 pandemic.

According to counsel for defendant, there is an agreement in

principle to the plea agreement but he is unable to obtain

defendant’s signature.

     The impact of the pandemic is well-documented and, in order

to lessen the spread of the disease, a number of measures have

been instituted in this court, including the delay of criminal

matters.   See General Order and General Order # 3 entered in In

Re: Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. March 13,

2020 and March 23, 2020) (Johnston, C.J.).    Similarly, the

regional jails and other institutions housing inmates have

imposed limitations on visitation with inmates.     Finally, the

West Virginia Governor has issued a stay-at-home order to lessen

the spread of COVID-19.
     The government does not oppose defendant’s request for a

continuance.

     In ordering the continuance of defendant’s trial in this

matter, the court finds that, due to the current danger to the

public health caused by COVID-19, the ends of justice served by

ordering the continuance outweigh the best interest of the

defendant and the public in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A).   In so finding, the court considered the factors

outlined in 18 U.S.C. § 3161(h)(7)(B) and finds that a failure to

order this continuance “would be likely to make a continuation of

such proceeding impossible, or result in a miscarriage of

justice.”   Id. § 3161(h)(7)(B)(i).

      Accordingly, the court hereby GRANTS the motion to continue

and ORDERS as follows:

     1.     Trial of this action is continued until May 5, 2020, at

            9:30 a.m., in Bluefield.   Jury instructions and

            proposed voir dire are to be filed by April 28, 2020;

            and

     2.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

            the filing of the motion until the trial is excludable

            for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States




                                  2
Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 25th day of March, 2020.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                  3
